United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 98-1202EA
                                   _____________

Arkansas ACORN Fair Housing, Inc.,   *
                                     *
                  Appellant,         * Appeal from the United States
                                     * District Court for the Eastern
     v.                              * District of Arkansas.
                                     *
Southwest Nursing Homes, Inc.,       *      [UNPUBLISHED]
                                     *
                  Appellee.          *
                               _____________

                            Submitted: September 24, 1998
                                Filed: September 30, 1998
                                 _____________

Before McMILLIAN, HEANEY, and FAGG, Circuit Judges.
                          _____________

PER CURIAM.

        Arkansas Acorn Fair Housing, Inc. (AAFH) appeals the district court's grant of
Southwest Nursing Homes, Inc.'s (SNH) motion for judgment as a matter of law. The
district court ruled there was insufficient evidence to establish AAFH's Fair Housing
Act claim that its investigator/tester was the object of a misrepresentation about
housing opportunities for minority residents at SNH's residential care facility made
unlawful under 42 U.S.C. § 3604(c) (1994). We review the district court's ruling under
a well-established standard. Based on the record before us, we conclude the district
court's ruling on the merits was correct and that an extended opinion is not warranted.
Accordingly, we affirm. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-